Detailed Action
The instant application having Application No. 16/860,151 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims. This action is in response to the claims filed 4/28/20

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment provided below was given in a telephone interview with Brian Graham on 3/11/21.

The application has been amended as follows: 
	The claims read as follows:
16.	(Currently Amended): A method comprising: receiving a set of pending memory requests directed to a memory; determining a first amount of data associated with the set of pending memory requests; determining a second amount of data associated with an unallocated subset of a cache coupled to the memory; receiving a hysteresis value; and based on the first amount of data being less than or equal to the second amount of data, providing the set of pending memory requests to the memory; and based on the first amount of data being greater than the second amount of data and the second amount of data being less than the hysteresis value, waiting to provide the set of pending memory requests to the memory until the second amount of data is greater than or equal to the hysteresis value;
17.	(Canceled).

Reasons for Allowance
3.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
4.	Claim 1 recites the limitation of “A processing device comprising: a memory; a cache that includes a set of lines that includes an unallocated subset of lines; and a fetch controller coupled between the memory and the cache, wherein the fetch controller is operable to: determine a first amount of data associated with pending requests directed to the memory; determine a second amount of data associated with the unallocated subset of lines; when the first amount of data is less than or equal to the second amount of data, provide the pending requests to the memory; when the first amount of data is greater than the second amount of data and the second amount of data is greater than or equal to a hysteresis value, provide a subset of the pending requests based on the hysteresis value; and when the first amount of data is greater than the second amount of data and the second amount of data is less than the hysteresis value, wait to provide the pending requests until the second amount of data is greater than or equal to the hysteresis value.” This limitation is taught by para. 6 and 262-274 of the specification. This limitation, in combination with other recited limitations of claim 1 are not taught or suggested by the prior art of record. Claims 10 and 16 recite similar limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6.	Zhang (U.S. Patent Application Publication No. 2017/0171279) teaches where the number of requests to send is determined by the slice amount for continuous requests.
7.	Chang et al. (U.S. Patent Application Publication No. 2015/0350381) teaches aggregating packets.
8. 	Frederiks et al. (U.S. Patent Application Publication No. 2012/0320772) teaches determining resources available for an aggregated packet when a FIFO buffer load is below a certain threshold. 
	
     a.   STATUS OF CLAIMS IN THE APPLICATION
9.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
10.	Per the instant office action, claims 1-16 and 18-20 are allowed, renumbered claims 1-19.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132